            1:19-cv-03585-CMC-SVH                     Date Filed 05/27/20        Entry Number 38            Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                      Johnnie Frazier,
                         Plaintiff
                            v.                                              Civil Action No.        1:19-cv-01516-TMC
                                                                    )
 Warden James Blackwell Warden Lieber Cor inst in                   )
                                                                    )
 his individual and official capacity; Warden Joseph
                                                                    )
 McFadden Warden Lieber cor inst in his individual
                                                                    )
                 and official capacity,


                         Defendants.

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

O The plaintiff, Johnnie Frazier, shall take nothing of the defendants, Warden James Blackwell Warden Lieber Cor inst
in his individual and official capacity and Warden Joseph McFadden Warden Lieber cor inst in his individual and
official capacity, and this action is dismissed without prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.


O decided by the Honorable Cameron McGowan Currie, Senior United States District Judge, presiding, granting
defendants’ motion to dismiss.

Date: May 27, 2020                                                         ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
